Citation Nr: 0702150	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-01 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as stress and post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a cardiovascular 
disorder, to include cardiomegaly and myocardial infarction.

3.  Enlistment to service connection for chronic obstructive 
pulmonary disease (COPD).  

4.  Entitlement to service connection for residuals of a 
pilondial cyst. 

5.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).  






ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, wherein the RO denied service 
connection for stress, COPD, residuals of a pilondial cyst, 
coronary artery disease, to include cardiomegaly and 
myocardial infarction, and TDIU.  The veteran has perfected a 
timely appeal of the March 2002 rating acting to the Board. 

In January 2004, the Board remanded the veteran's claims to 
the RO for additional development.  The requested development 
has been completed and the case has returned to the Board for 
appellate consideration. 

The issues of entitlement to service connection for an 
acquired psychiatric disorder, claimed as stress and PTSD, 
and entitlement to TDIU will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Neither COPD or a cardiovascular disorder are related to 
a disease or injury in service; nor was a cardiovascular 
disorder manifested to a compensable degree within a year of 
service discharge.  

2.  While a pilondial cyst of the spine was noted at service 
entrance, there is clear and unmistakable evidence that it 
did not increase in severity beyond its natural progression 
during the veteran's military service. 


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  A cardiovascular disorder, claimed as cardiomegaly and 
myocardial infarction, was not incurred in or aggravated by 
service; nor may it be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

3.  Residuals of a pilondial cyst were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must inform the claimant of any information and evidence (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pellegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the veteran's claims for service connection for 
COPD, cardiovascular disorder and residuals of a pilonidal 
cyst, VA informed the appellant of the evidence needed to 
substantiate the claim in a June 2004 letter.  He was asked 
to submit or identify evidence relevant to the aforementioned 
service connection claims, including clinical evidence from a 
doctor (private or VA) reflecting that he currently had COPD, 
a cardiovascular disorder and residuals of a pilondial cyst 
that were incurred in or aggravated by a disease or injury 
during military service.  

The veteran was informed that VA would make reasonable 
efforts to assist him in getting evidence for his claims for 
service connection for COPD, cardiovascular disorder and 
residuals of a pilondial cyst, including service medical 
records, VA out-patient treatment records and examination 
reports, or relevant records held by any government agencies.  
He was also informed that it was his responsibility to submit 
all records not in the possession of a Federal agency, which 
included any records in his possession.  

Thus, the discussion contain in the June 2004 letter 
furnished the appellant notice of the types of evidence he 
still needed to send to VA, the types of evidence that VA 
would assist in obtaining, and in effect requested that the 
appellant provide VA with or identify any additional sources 
of evidence that he possessed or knew of that could help to 
substantiate his claims of entitlement to service connection 
for COPD, cardiovascular disorder and residuals of a 
pilondial cyst.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  
Pellegrini v. Principi, 18 Vet. App. 112 (2004).  

Although the VCAA notice was provided after the initial RO 
adjudication of the veteran's claims for service connection 
for COPD, cardiovascular disorder and residuals of a 
pilondial cyst, any timing deficiency was cured by 
readjudication of the claims after issuance of the notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding VA's duty to assist the appellant with his claims 
for service connection for COPD, cardiovascular disorder and 
residuals of a pilondial cyst, service medical records, post-
service private, VA and Social Security Administration 
examination and clinical treatment reports, and statements of 
the appellant have been associated with the claims files.  
Indeed, in January 2004, the Board remanded the 
aforementioned service connection claims to the RO for 
additional development to include, but not limited to, 
securing additional private and VA treatment reports.  
Thereafter, these records were obtained and have been 
associated with the claims files. 

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the aforementioned service connection claims.

II.  Service Connection-Pertinent Laws and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular disorder, if manifest to a 
compensable degree within the year after active service. 38 
U.S.C.A. §§ 1101, 1112, 1113 West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2006).  

In VAOGCPREC 3-2003, VA General Counsel held that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and where clear and unmistakable evidence shows 
that it was not aggravated by service.  The General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  
38 C.F.R. § 3.306(a); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995). See also Davis v. Principi, 276 F.3d 1341, 1345-47 
(Fed. Cir. 2002).

In each case, the Board is required to provide adequate 
statement of reasons and bases for any conclusion that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1994). In rebutting the presumption of soundness, the 
Board must produce medical evidence in support of its 
conclusion.  See Paulson v. Brown, 7 Vet. App. 466, 471 
(1995). Temporary or intermittent flare-ups of a preexisting 
disorder are not sufficient to constitute aggravation.  
Rather, the underlying condition must have worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Notwithstanding, that a condition or injury occurred in 
service alone is not enough; there must be an actual 
disability resulting from that condition or injury in order 
for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

III.  Factual Background 

Service medical records reflect that upon enlistment into 
service in August 1969, all of the veteran's systems were 
found to have been "normal" with the exception of  
identifying body marks, scars, tattoos, i.e., there was a 
scar on the veteran's right check).  In the notes section of 
the report, however, the examining physician documented the 
presence of a pilondial cyst on the veteran's spine.  On a 
Report of Medical History, dated in August 1969, the veteran 
indicated that he had had chronic or frequent colds and 
asthma.  It was also noted that a physician had advised the 
veteran to have an operation on his lower spine for a 
depression above the anus.  In the physician's summary 
section of the report, the examiner recorded " ? pilondial 
cyst 1968-no surgery."   

X-rays of the chest, performed on February 10, 1970, revealed 
bilateral lower lobe pneumonia.  X-rays of the chest, 
performed on February 16, 1970, showed an enlarged heart.  
There was no evidence of definite infiltrates or pneumonia.  
Pulmonary vascular workings had increased in the lower lobe.  
An emergency room report reflects that the veteran had had 
pneumonia on two previous occasions over the previous four 
months.  An impression of cardiomegaly, questionable etiology 
was recorded.  X-rays of the chest, performed on February 17, 
1970, showed a normal hear.  There was no evidence of 
cardiomegaly; there was mild pectus excavatum.    

In April 1970, the veteran complained of draining mid-line 
sacral sinus.  At that time, he related that since college, 
he had noticed a depression in the lower aspect of his spine 
above his anus.  On one occasion, it had drained purulent 
material.   Upon physical examination of the veteran in April 
1970, there was a mid-line pilondial sinus with several 
openings which intercommunicated.  There was drainage of 
purulent material.  The examining physician felt that the 
veteran represented an erroneous induction under AR 40-501, 
2-35c (2).  Thereafter, in April 1970, a Medical Board 
determined that the veteran had a pilondial cyst that had 
existed prior to service entrance, and which was 
"disqualifying for procurement though not disqualifying for 
retention."  An April 1970 Report of Medical History 
reflects than the veteran reported having chronic or frequent 
colds, asthma, shortness of breath, pain or pressure in the 
chest, and chronic cough.  

Voluminous private and VA clinical treatment and examination 
reports, along with records from the Social Security 
Administration, dated from September 1985 to June 2005, 
reflect that the veteran had an acute myocardial infarction 
in September 1985.  At that time, it was noted that he smoked 
a pipe, but that he had not smoked for several years.  He 
also had a family history of a coronary problems, i.e., his 
mother died after a massive "coronary" at a moderately 
young age.  Subsequent treatment reports reflect that the 
veteran was treated for bronchitis in 1999 and 2000, and an 
acute pulmonary embolism in December 2000.  These reports 
also show that beginning in the 1990's, the veteran was seen 
for hypertension and cardiomegaly.  

A January 2002 VA heart and lungs examination report reflects 
that the veteran gave a history of having been diagnosed with 
cardiomegaly during service.  The VA examiner reported in-
service clinical findings that are consistent with those 
previously reported in the preceding paragraphs.   The 
veteran denied having any cardiovascular complaints between 
1970 and 1985.  After a physical evaluation of the veteran's 
heart, the VA examiner entered a diagnosis of cardiomyopathy.  
The examiner opined that the veteran's current cardiomyopathy 
was unrelated to the 1970 in-service X-ray findings of 
cardiomegaly, which were deemed inaccurate due to pectus 
excatum and were not demonstrated on final chest X-rays.  
Regarding the veteran's lungs, the examiner entered a 
diagnosed of COPD, which he determined was related to the 
veteran's twenty year history of tobacco use.  The VA 
examiner further concluded that an episode of pneumonia 
during service did not predispose the veteran to having COPD 
or a pulmonary embolism.  Therefore, service connection 
should not be awarded.  

Subsequent private and VA treatment reports reflect that the 
veteran continued to seek treatment for COPD and various 
cardiovascular disorders, to include, but not limited to, 
coronary artery disease and hypertension.     

IV.  Analysis

1.  Service Connection for COPD and Cardiovascular Disorder, 
claimed as cardiomegaly and myocardial infarction 

As discussed in the preceding paragraphs, there is current 
evidence of COPD and a cardiovascular disorder.  The first 
element of service connection is thus satisfied. 

In addition, service medical records contain X-ray findings 
of pneumonia and cardiomegaly on two occasions; final chest 
X-rays showed no evidence of cardiomegaly.  Thus, the second 
element of an in-service injury is satisfied.  

There is, however, no competent evidence of a link between 
the currently demonstrated COPD and cardiovascular 
disorder(s) and any event or incident of the veteran's period 
of active service.  

The only competent medical opinion of record is that of a VA 
examiner in January 2002, who determined that the veteran's 
current COPD was related to the veteran's twenty year history 
of tobacco use and not  in-service X-ray findings of 
pneumonia,.  The examiner also concluded that the veteran's 
cardiomyopathy, diagnosed in 1985, was unrelated to the 1970 
X-rays finding of cardiomegaly, which were found to have been 
inaccurate due to pecuts excavatum and were not shown on 
final chest X-rays.    

The medical evidence also shows that the veteran developed 
COPD and cardiomegaly many years after service.  Thus, 
service connection on a direct incurrence basis must be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection is also not warranted for a cardiovascular 
disorder on a presumptive basis.  There is no evidence of a 
cardiovascular disorder in service or manifested to a degree 
of at least 10 percent within the year immediately following 
the veteran's discharge from service in May 1970.  

Thus, the Board cannot entertain a grant of service 
connection for a cardiovascular disorder on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for COPD and a cardiovascular disorder, claimed as 
cardiomegaly and myocardial infarction.  Since the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule does not apply, and the claims are 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

2.  Pilondial Cyst

As noted above, when examined at enlistment in August 1969, 
the veteran was found to have had a pilondial cyst on his 
spine.  Thus, there is no presumption of sounds at service 
entry with respect to this disability.  

Thus, the next question is whether there is clear and 
unmistakable evidence that demonstrates that the preexisting 
residuals of a pilondial cyst on the spine were not (italics 
added) aggravated during service.  See Wagner v. Principi, 
370 F. 3d at 109.  In this case, the Board finds that there 
is clear and unmistakable evidence that the preexisting 
residuals of a pilonidal cyst of the spine were not 
aggravated during service.  In support of the foregoing 
conclusion, the Board notes that the veteran, by his own 
admission, reported that he had experienced one flare-up of 
his residuals of a pilondial cyst on the spine prior to 
service.  Service medical records reflect that the veteran 
was seen on one occasion for drainage of purulent material of 
his pilondial cyst of the spine.  These findings formed the 
foundation of a June 2004 VA examiner's opinion that the 
veteran's preexisting pilondial cyst underwent no permanent 
increase during service.  As noted, the VA examiner's opinion 
is entirely consistent with service medical records, 
reflecting that the veteran was seen on one occasion for his 
pilondial cyst of the spine, the same as that experienced by 
the appellant, according to his own admission, prior to 
service.  There is no opinion of record that contradicts the 
June 2004 VA examiner's opinion.  The Board does, in fact, 
adopts the June 2004 VA examiner's opinion on which it bases 
its determination that service connection for residuals of a 
pilondial cyst is not warranted because the presumption of 
soundness had been rebutted by clear and unmistakable 
evidence that residuals of a pilondial cyst preexisted 
service and were not aggravated by service.   


ORDER

Service connection for COPD is denied. 

Service connection for a cardiovascular disorder, claimed as 
cardiomegaly and myocardial infarction, is denied. 

Service connection for residuals of a pilondial cyst is 
denied. 




REMAND

1.  Acquired Psychiatric Disorder, to includes stress and 
PTSD

Regarding his claim for service connection for an acquired 
psychiatric disorder, to include stress and PTSD, the Board 
notes that it had originally been adjudicated, and developed 
for appellate consideration, as entitlement to an acquired 
psychiatric disorder, claimed as stress.  Thereafter, 
additional private treatment and VA clinical treatment 
records- received pursuant to the Board's January 2004 remand 
directives-contained diagnoses of PTSD (see, August 2003 VA 
outpatient treatment report).  By an October 2006 
supplemental statement of the case (SSOC), the RO has 
adjudicated, and developed for appellate consideration, the 
issue of entitlement to service connection for an acquired 
psychiatric disorder, to include stress and PTSD (see October 
2006 SSOC).  Thus, the issue for appellate review is 
entitlement to service connection for an acquired psychiatric 
disorder, to include stress and PTSD.

The veteran has reported having stress, nervous problems and 
symptoms of PTSD since he was called a "liar" and 
"goldbrick" by his comrades at Fort Leonardwood, Missouri, 
and that these symptoms have continued up until the present 
(see, notice of disagreement, and statement of the veteran, 
received b y the RO in August 2002 and November 2006, 
respectively).  The Board observes that although the 
veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD, was not developed as 
one based upon "personal assault," the Board observes that 
PTSD claims based upon harassment are similar in that the 
victim has been intimated and maybe afraid to report the 
incident(s) to the proper authorities.  In that regard, the 
claims folders do not contain a document that addresses the 
notice requirement with respect to claims for service 
connection for PTSD based on personal assault.  See, 
38 U.S.C.A. § 5103(a) (West 2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Furthermore, the veteran has not been afforded a VA 
psychiatric examination to determine the etiology of any 
current psychiatric disorder, to include PTSD and its 
relationship, if any, to military service. 

2.  TDIU

Finally, with respect to the veteran's TDIU claim, the Board 
finds that the resolution of the veteran's claim for service 
connection for an acquired psychiatric disorder to include 
stress and PTSD may impact this claim.  Indeed, if service 
connection for the aforementioned disability is granted, and 
a 100 schedular evaluation is assigned the total rating issue 
will be rendered moot. See Green v. West, 11 Vet. App. 472, 
476 (1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  Under 
these circumstances, the Board finds that, as the above issue 
is inextricably intertwined with the TDIU issue, they should 
be considered together, and thus a decision by the Board on 
the veteran's TDIU claim would now be premature.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED to the RO&IC for the 
following action:

1.  Send the veteran a letter notifying 
him of the information or evidence not 
previously provided that is necessary 
to substantiate the claim on appeal and 
of what information or evidence the 
veteran should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  Advise the 
veteran to submit relevant evidence in 
his possession. 

Advise the veteran that evidence from 
sources other than his service records 
may corroborate his account of the 
stressor of being called a "liar" and 
"goldbrick" while stationed at Fort 
Leonardwood, Missouri (see, notice of 
disagreement and statement of the 
veteran, received in August 2002 and 
November 2006, respectively), such as 
sworn statements from service comrades.  
The notice to the veteran must include 
the examples of such evidence from 
sources provided by 38 C.F.R. 
§3.304 (f)(3)(2006).  

Subsequently, the RO should attempt to 
the verify the alleged stressors for 
the appropriate authorities.  The 
claims files should be properly 
documented in this respect.
    
2.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA psychiatric 
examination to determine the nature and 
extent of any currently present acquired 
psychiatric disorder, to include stress 
and PTSD.  The claims files, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.  The examiner must indicate 
that a review of the claims files was 
made.  All necessary tests and studies 
are to be performed and all findings are 
to be reported in detail.  

After a review of the claims files, the 
psychiatric examiner must provide an 
opinion as to whether it is at least as 
likely as not that any currently present 
psychiatric disorder(s) is etiologically 
related to the veteran's military 
service, to include whether it was 
manifested to a compensable degree within 
a year of service discharge in May 1970.  
If the examiner diagnoses the veteran as 
having PTSD, the examiner should indicate 
the stressor(s) underlying that 
diagnosis.

A complete rationale for all opinions 
expressed must be detailed.  The 
examination report must be typed. 

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the claims on appeal.  If the 
benefits sought on appeal remain adverse 
to the veteran, he should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO&IC. The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO&IC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the 
RO&IC. The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


